                          Case 2:15-cv-05346-CJC-E Document 496-39 Filed 04/12/21 Page 1 of 4 Page ID
                                                          #:36229



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “38”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
         Case 2:15-cv-05346-CJC-E Document 496-39 Filed 04/12/21 Page 2 of 4 Page ID
                                         #:36230
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL



               To:      Evans, Todd[Todd.Evans@disney.com]
               From:    Armor, Alison
               Sent:    Fri 7/5/2013 9:55:38 AM
               Importance:       Nonna I
               Subject Fwd: Disability Access Service Update




               Sent from my iPad

               Begin forwarded message:



                  From: "Badin, Julio" <Julio.Badin@disney.com>
                  Date: July 4, 2013 4:41 :33 PM EDT
                  To: "Armor, Alison" <Alison.Armor@disney.com>
                  Cc: "Gossett, Keith" <Keith.Gossett@disney.com>, "Sweetman, Jenny"
                  <Jenny.Sweetman@disney.com>, "Lake, James H." <James.H.Lake@disney.com>,
                  "Thorsen, Kappy" <Kappy.Thorsen@disney.com>
                  Subject: Disability Access Service Update



                  Alison,



                  Happy 4th of July! I wanted to send you a quick update on our status with the new
                  DAS process.



                  Next week we're scheduling a meeting to discuss the Guest Relations screening
                  procedures related to issuing the new DAS card. We've included you on the
                  meeting invite and Todd as well. Our concern is that we need to be clear on how the
                  Guest Relations Cast will interact with Guest requesting the new service. If you
                  combine the DAS card with FASTPASS or Fastpass+ we believe that many of our
                  local Guest may still find value in procuring one of these cards. It basically doubles
                  the amount of attractions you do not need to wait in line for. It's a 2 hour VTC. We
                  sincerely hope you can be a part of the meeting and any other partner you feel
                  would be useful in the conversation. Our goal is to actually come up with a rough
                  procedure. Included on the invite will be Jenny Sweetman, Betty Appleton, Marilyn
                  Krug, Mark Jones, Elisa Martinez (Legal), Keith Gossett (he may still be on
                  vacation), Todd Evans and yourself.




Confidential                                                                                     Disney-AL1008221
                                                       Exhibit 38
Case 2:15-cv-05346-CJC-E Document 496-39 Filed 04/12/21 Page 3 of 4 Page ID
                                #:36231
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 38
Case 2:15-cv-05346-CJC-E Document 496-39 Filed 04/12/21 Page 4 of 4 Page ID
                                #:36232
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 38
